DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2009/0249261] in view of Buhl et al. [US 2017/0242425].
For claims 1 and 14, Kim teaches a computer program product (see Fig. 2) comprising a non-transitory computer readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to perform a method comprising: identifying, via a processor system, a portion of a substrate (matching widows for determining candidate sites used to optimize the OPC model based on optical parameters associated with process conditions, see Fig. 4, [0038] and [0061]-[0066]); obtaining, via a metrology tool, metrology data corresponding to the portion of the substrate (critical dimension 
Kim fails to teach identifying, via a processor system, a portion of a substrate that has values within a tolerance band of one or more parameters of a patterning process.
Buhl teaches identifying, via a processor system, a portion of a substrate that has values within a tolerance band of one or more parameters of a patterning process (sampling plan using wafer model and threshold model using values to provide an updated sampling plan for sampling specifics locations, see [0041]-[0049], [0053]-[0055], and [0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an optimized sampling plan as taught by Buhl in the determination of candidate sampling sites as taught by Kim in order to use measurements to be feedback to the sampling plan to ensure that the measurement sites are providing high information content (see [0049] of Buhl).
For claim 7, Kim teaches a parameter of the patterning process is a critical dimension (CD, see [0066]), an edge placement error, and/or an overlay.
For claim 9, Kim teaches the process model is an optical proximity correction model (OPC model, see [0008] and [0066] and claims 1-3).
For claim 10, Kim teaches the portion of the substrate has least systematic variations in the one or more parameters (within the matching windows associated with library associated with process conditions, see [0038] and [0061]-[0066]).
For claims 2-4, 15, Buhl teaches the sample plan includes identifying further comprises: obtaining a plurality of process variations, and a combined process variation of the plurality of 
For claims 5, 6, 8, 11, 12, 17-19, Kim fails to teach the obtaining the metrology data comprises: guiding the metrology tool to the portion of the substrate; and sampling, via the metrology tool, data at the portion of the substrate, wherein the metrology data comprises an image of a printed substrate, and/or values of a parameter of the patterning process, wherein the metrology data is a scanning electron microscope image, further comprising processing the metrology data by at least one selected from: image processing; determining an average of the metrology data of the portion of the substrate; and/or detecting and excluding outlier data from the metrology data, obtaining values of a plurality of parameters of the patterning process; and selecting, via the metrology tool, metrology data such that each parameter of the plurality of parameters is within or below the respective tolerance band of the plurality of parameters.
Buhl teaches obtaining the metrology data comprises: guiding the metrology tool to the portion of the substrate; and sampling, via the metrology tool, data at the portion of the substrate 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an optimized sampling plan and metrology elements as taught by Buhl in the determination of candidate sampling sites as taught by Kim in order to use measurements to be feedback to the sampling plan to ensure that the measurement sites are providing high information content (see [0049] of Buhl) and provide high resolution measurement of physical  properties, such as CD, to ensure effective calibration.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Buhl as applied to claims 1 and 14 above, and further in view of Lim et al. [US 2016/0161840].
For claims 13 and 20, Kim fails to teach employing the calibrated process model in a patterning process simulation; and validating, via simulation using the process model, model 
Lim teaches employing the calibrated process model in a patterning process simulation; and validating, via simulation using the process model, model prediction accuracy based on comparison between simulated data of the process model and the metrology data (repeating the steps of simulating, comparing, and recalibrating, see [0009] and [0010]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the use of simulation comparison in the calibration got the OPC model as taught by Lim in the calibration of the OPC model as taught by Kim in order to provide a model that produces a desired critical dimension to ensure an operational device within design criteria.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759